Citation Nr: 0638201	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
prostate cancer, status post radical retropubic prostatectomy 
with bilateral pelvic lymphadenectomy, prior to September 29, 
2003, and in excess of 40 percent as of September 29, 2003.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to October 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for chloracne 
and entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Prostate cancer, status post radical retropubic prostatectomy 
with bilateral pelvic lymphadenectomy, was manifested by 
hesitant stream and occasional mild stress incontinence 
without the use of absorbent pads prior to September 29, 
2003, and urinating two times every hour during the day and 
every two hours in the evening with the use of absorbent 
pads, which needed to be changed four times a day as of 
September 29, 2003.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
prostate cancer, status post radical retropubic prostatectomy 
with bilateral pelvic lymphadenectomy, prior to September 29, 
2003, and in excess of 40 percent as of September 29, 2003, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in June 2001, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it would obtain any VA treatment 
records identified by the veteran.  At that time, the veteran 
was seeking service connection, and VA informed him of the 
types of evidence needed in a claim for service connection.  
The veteran's current claim is a claim for increase.  In this 
type of circumstance, if the claimant has received a VCAA 
letter for the underlying claim and raises a new issue 
following the issuance of the rating decision, here, a claim 
for increase, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  Therefore, 
the RO, in the May 2004 statement of the case, informed the 
veteran of the information and evidence needed to 
substantiate the claim for a higher evaluation for residuals 
of prostate cancer.  A subsequent VCAA letter sent in May 
2006 informed the veteran that in a claim for increase, he 
would need to show that his disability had worsened.  

The June 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession that 
pertained to the claim.  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The letter specifically informed the 
veteran that he could submit records that pertained to his 
prostate cancer.  It asked him to send VA additional 
evidence, but also told him he could send a description of 
the additional evidence.  Moreover, a subsequent VCAA letter 
sent in May 2006 informed the veteran that if he had any 
evidence in his possession, he should submit it to VA.  

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  This is a claim for 
increase and not for service connection.  Thus, the holding 
in Dingess does not apply.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained VA treatment records 
and private medical records identified by the veteran.  The 
veteran has been provided with examinations in connection 
with his claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


II.  Increased Rating

In March 2001, the veteran underwent a radical retropubic 
prostatectomy after being diagnosed with prostate cancer in 
February 2001.  In April 2001, he filed a claim for service 
connection for prostate cancer.  Service connection for 
prostate cancer, status post radical retropubic prostatectomy 
with bilateral pelvic lymphadenectomy, was awarded in a 
September 2002 rating decision and assigned a 100 percent 
evaluation from April 16, 2001, to September 30, 2001, and a 
noncompensable evaluation was assigned as of October 2001.  
The veteran appealed the assignment of the noncompensable 
evaluation.  In a July 2004 rating decision, the RO awarded a 
40 percent evaluation for prostate cancer, status post 
radical retropubic prostatectomy with bilateral pelvic 
lymphadenectomy, effective September 29, 3003.  

The veteran asserts the service-connected disability is worse 
than the noncompensable and 40 percent evaluations 
contemplate.  He states he has stress incontinence and has to 
wear a pad as a result.  He also states that he has to 
urinate frequently during the day and at night, and that this 
frequency affects his work.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for 
prostate cancer, status post radical retropubic prostatectomy 
with bilateral pelvic lymphadenectomy.  This matter therefore 
is to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

As stated above, the RO has staged the veteran's evaluations, 
which are as follows:

        100 percent 		4-16-01
            0 percent		10-01-01
          40 percent 		9-29-03

The veteran's prostate cancer has been rated pursuant to the 
criteria of Diagnostic Code 7528.  Diagnostic Code 7528 
contemplates malignant neoplasms of the genitourinary system 
and provides for a 100 percent rating.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  It also provides that following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  The predominant symptoms involve 
voiding dysfunction.

Under voiding dysfunction, it indicates that the disability 
should be rated as (1) urine leakage, (2) urine frequency, or 
(3) obstructed voiding.  See 38 C.F.R. § 4.115a.  Continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must be changed less than two times 
per day is evaluated as 20 percent disabling.  If absorbent 
materials have to be changed two to four times a day, a 
40 percent evaluation is warranted.  If requiring the use of 
an appliance or the wearing of absorbent material which must 
be changed more than 4 times a day, a 60 percent evaluation 
is warranted.

Urinary frequency that involves daytime voiding interval 
between two and three hours, or; awakening to void two times 
 percent night warrants a 10 percent evaluation.  Daytime 
voiding intervals between one and two hours, or; awakening to 
void three to four times per night warrants a 20 percent 
evaluation.  When daytime voiding occurs less than one hour 
or nocturia occurs five or more times a night, a 40 percent 
evaluation is warranted.  

Obstructive symptomatology with or without stricture disease 
requiring dilation 1 to 2 times per year warrants a 
noncompensable evaluation.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 50cc; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10cc/sec); (3) recurrent 
urinary tract infections secondary to obstruction; or (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months warrants a 10 percent evaluation.  Obstructed voiding 
involving urinary retention requiring intermittent or 
continuous catheterization warrants a 30 percent evaluation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for prostate cancer, status post 
radical retropubic prostatectomy with bilateral pelvic 
lymphadenectomy, prior to September 29, 2003, and in excess 
of 40 percent as of September 29, 2003.  The 100 percent 
evaluation is not on appeal, as it is the maximum evaluation 
that can be obtained for any disability.  The Board will 
address the noncompensable and 40 percent evaluations 
separately for simplicity.



A.  Noncompensable Evaluation

Prior to September 29, 2003, the preponderance of the 
evidence is against a finding that the veteran had many 
residuals from the prostate cancer surgery.  In an April 2001 
private medical record from the physician who did the surgery 
in March 2001, he stated that the veteran's recovery had been 
unremarkable and without complications.  When the veteran was 
examined in July 2002, he stated he had difficulty urinating 
for the past several months with hesitant stream and 
occasional mild stress incontinence.  He denied wearing a pad 
or other appliance.  Such symptoms would not warrant a 
compensable evaluation whether the veteran's disability was 
evaluated under urine leakage, urinary frequency, or 
obstructed voiding.  For example, in order to warrant a 
compensable evaluation for symptoms associated with urine 
leakage, the disability must involve the use of an absorbent 
material.  The veteran specifically denied wearing a pad or 
other appliance.  The veteran did not report having urine 
frequency, and therefore he would not warrant a compensable 
evaluation for that symptomatology.  He reported having 
hesitant stream, but there is no evidence that the veteran 
has post void residuals greater than 150cc, markedly 
diminished flow rate, recurrent urinary tract infections (the 
veteran has denied he has urinary tract infections), or 
stricture disease to warrant a 10 percent evaluation.  It is 
for these reasons that the Board finds the preponderance of 
the evidence is against a compensable evaluation prior to 
September 29, 2003.

B.  40 percent Evaluation

On September 29, 2003, the veteran submitted a notice of 
disagreement.  He stated that his groin area ached and "now 
I leak from the . . . urethra when I work."  (Italics 
added.)  He described urinating one to two times an hour and 
that he had to use pads "now" when he did heavy work.  At 
the July 2004 examination, he stated he was incontinent and 
had to use four pads daily.  He also stated he urinated two 
times every hour during the day and every two hours in the 
evening.  The RO awarded the increased rating based upon the 
veteran's report of symptoms in his notice of disagreement 
and the fact that the veteran pointed out that such symptoms 
were "now" occurring.  The symptoms the veteran has 
described in the notice of disagreement and at the 
examination would not warrant an evaluation in excess of 
40 percent.  For example, as to voiding dysfunction, the 
evidence does not show that he has to change an absorbent 
material more than four times a day to warrant a 60 percent 
evaluation.  The veteran is already at the maximum evaluation 
for urinary frequency, and thus he cannot receive a higher 
evaluation.  Additionally, the 40 percent evaluation is 
higher than the maximum evaluation for obstructed voiding, 
and thus a higher evaluation could not be granted based upon 
this type of symptomatology.  It is for these reasons that 
the Board finds the preponderance of the evidence is against 
an initial evaluation in excess of 40 percent as of September 
29, 2003.

In sum, the Board agrees with the RO's determination to stage 
the veteran's service-connected disability as it currently 
has.  Fenderson, supra.

C.  Extraschedular consideration

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation prior to 
September 2003 and the 40 percent evaluation as of September 
2003 are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not exceptional or 
unusual such as to preclude the use of the regular rating 
criteria.  


ORDER

Increased initial evaluations for prostate cancer, status 
post radical retropubic prostatectomy with bilateral pelvic 
lymphadenectomy, are denied.


REMAND

The Board finds that additional development is needed 
regarding the claim for service connection for chloracne.  In 
the veteran's application for compensation, received in April 
2001, he stated he had been told he had chloracne by 
physicians when getting physicals.  At the July 2002 VA 
examination, the veteran reported he had seen a dermatologist 
for his skin condition.  These records have not been obtained 
and associated with the claims file, and would be relevant to 
this claim.  

In the July 2002 examination report, the examiner diagnosed 
chloracne, but based on the wording in the report, it is 
unclear whether the examiner truly diagnosed the condition or 
based it on history provided by the veteran.  An examination 
by a dermatologist is needed to determine if the veteran has 
such skin condition.

Because the Board is remanding the claim for service 
connection for chloracne, it must hold the claim for 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities in abeyance, as the two issues are inextricably 
intertwined.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide permission 
to VA so that it may seek to obtain the 
examination reports from the physicals he 
has received and the treatment records 
from the physician or facility who 
treated him for his skin disorder and the 
approximate dates of treatment.

2.  Schedule the veteran for an 
examination with a dermatologist to 
determine the nature of the veteran's 
skin disorder.  The examiner is asked to 
state the specific diagnosis of the skin 
disorder and to state whether it is as 
likely as not as likely as not (e.g., a 
50 percent or greater probability) that 
the current skin disorder had its onset 
in service.  The examiner is asked to 
state upon what evidence the opinion is 
based.

3.  Furnish the veteran and his 
representative with a supplemental 
statement of the case.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claims. 

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


